10/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0346


                                       DA 20-0346
                                    _________________



 IN THE MATTER OF:

 R.P.,                                                             ORDER

               A Youth in Need of Care.


                                    _________________

         Appellant, through counsel, has filed a motion for extension of time within which
to file the opening brief. Good cause appearing,
         IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s opening brief
shall be filed on or before November 6, 2020.
         No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 7 2020